Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.         

Response to Arguments 
2.	Applicant's arguments, filed on 08/10/2022 with respect to claims 1-16 and 18-22 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 8 and 15. See the rejection below of claims 1, 8 and 15 for relevant citations found in Cheung disclosing the newly added limitations.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
        
     Claims 1-4, 7-11, 14-16, 18 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheung (US 2015/0163629), (hereinafter, Cheung) in view of Hughes, Jr. at al., (US 2015/0121464), (hereinafter, Hughes). 

					
Regarding claims 1, 8 and 15, Cheung discloses a computing platform/method/non-transitory computer-readable comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor (= geo-fence processing system 108 may be a server, client, or other processing device, see [0032]), cause the computing platform to:
 receive, from a mobile device of a user, a request to generate a first geo- fenced area (= geo-fence processing system 108 may provide, generate or modify a geo-fence based on parameters provided by a user via  device 104-1, see [0032 and 0037]), 
generate the first geo-fenced area having a predetermined size, wherein the predetermined size is adjustable by a user via an application executing on the mobile device of the user (= device 104 may include user interface module including a web browser program; a geo-fence generator module to generate, detect or locally modify geo-fence, see [0031]; definition of geo-fence may include an indication of boundaries of the geo-fence; and module 214 may activate a geofence or modify a geofence based on user commands, see [0039, 0046 and 0051-52]).
Cheung explicitly fails to disclose the claimed limitations of:
“the first geo-fenced area including a virtual border surrounding an area identified as a trusted zone; 
 receive, from the mobile device of the user, first location data associated with a location of the mobile device within the first geo-fenced area; and automatically perform at least one of: authenticating the user and authorizing processing a requested event, based on the first location data including the location of the mobile device within the first geo-fenced area.”
However, Hughes, which is an analogous art, equivalently discloses the claimed limitations of:
“the first geo-fenced area including a virtual border surrounding an area identified as a trusted zone (= predetermined geographic zones 120 and 122 may be implemented as geo-fences or virtual parameters, see [0026]; and zone 120 may represent a predetermined authorization zone, designated as a trusted location, see [0027]); 
receive, from the mobile device of the user, first location data associated with a location of the mobile device within the first geo-fenced area (= current geographic location of mobile device is determined based on location information captured by a GPS or other location determining means, see [0071]); and
 automatically perform at least one of: authenticating the user and authorizing processing a requested event, based on the first location data including the location of the mobile device within the first geo-fenced area (= if the current geographic location of the mobile device is determined to be within the predetermined authorization zone, the mobile device is automatically authorized for data access, see [0072 and 0019]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hughes with Cheung for the benefit of achieving a communication system that controls the authorization of a mobile device user based on geographic location. 

Regarding claims 2, 9 and 16, as mentioned in claims 1, 8 and 15, Cheung explicitly fails to disclose that the computing platform/method/ non-transitory computer-readable further including instructions that, when executed, cause the computing platform to: after automatically performing at least one of: authenticating the user and authorizing processing a requested event, based on the first location data including the location within the first geo-fenced area, receive a request to deactivate the first geo-fenced area; and deactivate the first geo-fenced area in response to the request.
However, Hughes, which is an analogous art equivalently discloses that the computing platform/method/non-transitory computer-readable further including instructions that, when executed, cause the computing platform to: after automatically performing at least one of: authenticating the user and authorizing processing a requested event, based on the first location data including the location within the first geo-fenced area, receive a request to deactivate the first geo-fenced area; and deactivate the first geo-fenced area in response to the request (= mobile device is automatically authorized for data access, see [0072 and 0019]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hughes with Cheung for the benefit of achieving a communication system that controls the authorization of a mobile device user based on geographic location. 

 Regarding claims 3 and 10 as mentioned in claims 1 and 8, Cheung explicitly fails to disclose the computing platform/method, wherein the first location data is based on global positioning system (GPS) data from the mobile device.  
However, Hughes, which is an analogous art equivalently discloses computing platform/method/ non-transitory computer-readable, wherein the first location data is based on global positioning system (GPS) data from the mobile device (see, [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hughes with Cheung for the benefit of achieving a communication system that controls the authorization of a mobile device user based on geographic location.
 
Regarding claims 4, 11 and 18 as mentioned in claims 1, 8 and 15 Cheung explicitly fails to disclose the computing platform/method/ non-transitory computer-readable wherein the first location data is based on a signal emitted from a location beacon having a known location.  
However, Hughes, which is an analogous art equivalently discloses the computing platform/method/ non-transitory computer-readable wherein the first location data is based on a signal emitted from a location beacon having a known location 
(= location estimate via cell identification or WiFi, see, [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hughes with Cheung for the benefit of achieving a communication system that controls the authorization of a mobile device user based on geographic location. 

Regarding claims 7, 14 and 21 as mentioned in claims 1, 8 and 15, Cheung explicitly fails to disclose that the computing platform/method/non-transitory computer-readable, further including instructions that, when executed, cause the computing platform to: receive registration information from the user; and responsive to receiving the registration information from the user, transmit an application to the mobile device of the user for execution on the mobile device of the user. 
However, Hughes, which is an analogous art equivalently discloses that the computing platform/method/ non-transitory computer-readable, further including instructions that, when executed, cause the computing platform to: receive registration information from the user; and responsive to receiving the registration information from the user, transmit an application to the mobile device of the user for execution on the mobile device of the user (see, [0021]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hughes with Cheung for the benefit of achieving a communication system that controls the authorization of a mobile device user based on geographic location. 

 4.       Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheung and Hughes in view of Keil et al., (US 2019/0261131), (hereinafter, Keil). 

Regarding claims 5, 12 and 19, as mentioned in claims 1, 8 and 15 the combination of Cheung and Hughes explicitly fails to disclose that the computing platform/method further including instructions that, when executed, cause the computing platform to: receive additional location data associated with the mobile device of the user; receive additional user data associated with the user; based on the received additional location data and the received additional user data, and using machine learning, predict a location for a second geo-fenced area; and generate the second geo-fenced area. 
	However, Keil, which is an analogous art equivalently discloses the computing platform/method/ non-transitory computer-readable further including instructions that, when executed, cause the computing platform to: receive additional location data associated with the mobile device of the user (= receiving POI information from first mobile communication device, 0063); receive additional user data associated with the user (= receiving POI information, GPS coordinates from first mobile communication device…POI information includes an identified location to establish a geofence to track activities of group members at the POI, see [0063]); based on the received additional location data and the received additional user data, and using machine learning, predict a location for a second geo-fenced area; and generate the second geo-fenced area (= training machine learning models to recognize activities of the group, see [0057]; and processing logic resizes the geofence based on the changes to the activities, see [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Keil with Cheung and Hughes for the benefit of achieving a communication system that uses deep neural networks to recognize mobile device activities, and uses such activities resize geofence in the system.

Regarding claims 6, 13 and 20, as mentioned in claims 5, 12 and 19, Cheung further discloses that the computing platform/method/ non-transitory computer-readable further including instructions that, when executed, cause the computing platform to: interlink the first geo-fenced area and the second geo-fenced area (= one geo-fence may partially overlap or completely overlap another geo-fence, see [0028]). 

5.       Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cheung and Hughes in view of Morgan et al., (US 2013/0238366), (hereinafter, Morgan). 

Regarding claim 22, as mentioned in claim 1, the combination of Cheung and Hughes explicitly fails to disclose that the computing platform further including instructions that, when executed, cause the computing platform to: detect the mobile device of the user at a home location; and responsive to detecting the mobile device of the user at the home location, deactivate the first geo-fenced area.
	However, Morgan, which is an analogous art equivalently discloses activating or deactivating a geofence based on a location of a vehicle (see, [0025])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Morgan with Cheung and Hughes for the benefit of achieving a communication system that deactivates geofence thereby eliminating unnecessary geofence monitoring in the system .

CONCLUSION 
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.